Citation Nr: 1402091	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the service-connected cervical spine disc herniation, C5-6, status-post laminectomy.  

2.  Entitlement to a total evaluation based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran, his spouse and E.P.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

In May 2013, the Veteran, his spouse, and E.P. presented testimony at a hearing held before the undersigned Veterans Law Judge in Washington DC.  A transcript of the hearing is associated with the claims file.  

During the course of the hearing, the Veteran raised the issue of service connection for a psychiatric disorder-namely, depression-as due to his service-connected cervical spine disability.  

The Veteran also discussed claims of service connection for a low back/lumbar spine condition and tinnitus, for which service connection has been previously denied in other rating decisions.  These matters are referred to the RO for further development.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through June 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased rating in excess of 30 percent for the service-connected cervical spine disability, to include higher separate ratings on the basis of related neurological impairment and the claim for a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected cervical spine disc herniation, C5-6, status-post laminectomy is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that restriction of flexion to less than 15 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 30 percent for the service-connected cervical spine disc herniation, C5-6, status-post laminectomy are met.  
38 U.S.C.A. § 38 C.F.R. § 


REASON AND BASES FOR THE FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

The evidence that is available for review in this matter tends to show a worsening of the service-connected cervical spine disability during the initial period of the appeal.  

Significantly, in submitted documentation, the Veteran's treating non-VA physician noted that he was having increased manifestations of pain and additional function  loss related thereto.  

While the most recent VA examination was performed in 2009, the submitted medical evidence provides an adequate basis for rating the increased symptoms for at least the initial stage of the appeal.  

A VA treatment record in July 2011 noted that the Veteran had chronic neck pain that radiated down both arms, along with a decreased range of motion due to pain with movement.  

Significantly, an EMG performed in September 2009 showed findings of chronic cervical radiculopathy, bilaterally, with likely C6-C7 nerve root dysfunction.  

An MRI scan performed in August 2009 showed evidence of a prior fusion at the level of C5-C6, a central disc protrusion at C6-C7 that pressed on the anterior spinal cord, a central disc bulge at C3-C4 that pressed mildly on the anterior spinal cord and a C4-C5 disc bulge that abutted the anterior spinal cord.  

Moreover, when evaluated in August 2009, the Veteran was noted to have had discomfort at 15 to 20 degrees of flexion.  In connection with an evaluation in October 2009, it was noted that surgery was recommended to perform an anterior cervical discectomy at C6-C7.     

A VA examination in May 2014 noted that the Veteran had spasm of the cervical sacrospinalis on both sides, as well as pain throughout the range of flexion from 0 to 45 degrees.  

To the extent that the medical evidence shows increased impairment referable to the service-connected cervical disc disease for the initial period of the appeal, the Board finds that the disability picture was manifested by functional loss due to pain and during flare ups that more closely resembled that of restriction of flexion to 15 degrees.  

As such, on this record, an increased rating of 30 percent is for application for the initial period of the appeal.  


ORDER

An increased, initial rating of 30 percent for the service-connected cervical spine disc herniation, C5-6, status-post laminectomy is granted, subject to the regulations controlling disbursement of VA monetary benefits.    


REMAND

After reviewing the Veteran's claims file, the Board finds that additional RO action on the claim for increase for the service-connected cervical spine disc herniation, C5-6, status-post laminectomy is warranted.

The record reflects that the Veteran was last afforded a VA examination to evaluate his service-connected cervical spine disability in May 2009.  

During the May 2013 hearing, the Veteran discussed more severe impairment indicating that the disability had worsened since the last examination.  In particular, the Veteran alleged that he was unable to move his neck in any direction without pain throughout the entire range of movement.  He rated the pain as moderately severe to severe and indicated that, even with increased medication, his pain was still at least a level of 7 on a scale to 10 with frequent flare-ups.  He also experienced severe numbness and pain radiating down the upper extremities.  He reported no longer being able to perform yard work or chores around the house. 

The Board notes that, while the Veteran was afforded an examination in June 2012, it only addressed the claimed lumbar spine disorder.

Under these circumstances, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

As regards the claim for a TDIU rating, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Veteran specifically indicated during the May 2013 hearing that he was unable to work due to his service-connected cervical spine disability.  He noted that, while he was found to be disabled and medically retired from the post office in 2008 due to his lumbar spine problems, he was not able to work due to his cervical spine disability.  

Therefore, the RO should develop a claim for TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, the Board notes that there are outstanding records that should be obtained.  

The Veteran indicated that he is in receipt of SSA disability benefits and has submitted a copy of the disability determination report.  The determination sheet reflects that the Veteran was awarded benefits with a primary diagnosis of disorders of the back and the late effects of musculoskeletal/connective tissue injuries. 

However, the records upon which a decision was based are not associated with the claims file. While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities.

Also, the Veteran has reported that he had been medically retired from federal service with the U.S. Postal Service since 2008.  While he indicated that this retirement was mainly due to his lumbar spine disability, he added that his cervical spine disability also impacted his ability to work at the time of his retirement.  

As these records may be relevant to the appeal, the RO should also obtain and associated these records following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition, the record reflects that the Veteran receives treatment at the Gainesville VA Medical Center (VAMC). While records through June 2012 are associated with the claims file, any records referable to more recent treatment should be obtained. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, during the May 2013 hearing, the Veteran reported that he received private treatment with private physicians, including Dr. K.  While these treatment records have been associated with the claims file, including records from Dr. K. dated through November 2009, more recent treatment records may be available.

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should take all indicated action to obtain from the VAMC copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2012. The RO should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO also should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3.  The RO should also request that the U.S. Postal Service furnish a copy of its decision regarding the Veteran's medical retirement from employment in 2008, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

4.  The RO should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for cervical spine disability, to specifically include records from Dr. K.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records. 

If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

5.  The RO then should have the Veteran scheduled for a VA examination in order to determine the current severity of service-connected cervical spine disc herniation, C5-6, status-post laminectomy.  

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Orthopedic findings must include ranges of motion of the cervical spine in degrees and state whether there is any form of ankylosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

The examiner should also indicate whether the Veteran has suffered from incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks per year, at any point in the appeal period, and report on neurological findings related to the cervical spine disability.  

The examiner is also asked to address the impact of the Veteran's cervical spine disability on his ability to work.

Any opinion expressed by the examiner should be accompanied by a rationale.

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


